                    IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

MARK ALAN CHAR, #A0234438,      )                   CIV. NO. 18-00302 JMS-RLP
                                )
          Plaintiff,            )                   ORDER DISMISSING FIRST
                                )                   AMENDED COMPLAINT
          vs.                   )
                                )
QUEENS HOSPITAL, DR. BRANDI )
GARY, JANE DOES 1-10,           )
                                )
          Defendants.           )
_______________________________ )

            ORDER DISMISSING FIRST AMENDED COMPLAINT

        Before the court is pro se Plaintiff Mark Alan Char’s first amended prisoner

civil rights complaint (“FAC”). ECF No. 4.1 Char alleges Defendants The

Queen’s Medical Center, West Oahu (“QMC West”) physician Brandi Gary, M.D.,

and QMC West nurses Jane Doe 1, and Jane Does 1-10 (collectively, “QMC West

Defendants”), violated his federal civil rights and state law when they failed to

provide him adequate medical care between August 1-3, 2016.

        Char fails to state a colorable claim against QMC West Defendants and the

FAC is DISMISSED with leave granted to amend on or before November 30,

2018.

        1
         Char is a pretrial detainee awaiting trial in four criminal cases in the Hawaii Circuit
Court of the First Circuit: See State v. Char, 1PC161001291; 1PC161000903; 1PC131000810;
1PC031002555. http://www.courts.state.hi.us. (last visited 10/24/2018).
                                     I. BACKGROUND

      On August 15, 2018, the court granted Char’s in forma pauperis application

and dismissed his Complaint without prejudice for lack of subject matter

jurisdiction because Char failed to allege any federal causes of action.2 See Order,

ECF No. 3, PageID #20-22. The court explained that, even liberally construing

his Complaint as alleging deliberate indifference to his serious medical needs

under the Fourteenth Amendment, his statement of facts supported, “at most, an

inference of negligence or medical malpractice.” Id., PageId #22. Char was given

leave to amend his pleading if possible to state a federal claim. In the alternative,

Char was notified that he could voluntarily dismiss this action and the court would

vacate the Order Granting In Forma Pauperis and waive further payment of fees,

allowing Char to bring his state law tort claims in the Hawaii state court.

      On October 4, 2018, Char filed the FAC. ECF No. 4. Char now specifically

alleges that each QMC West Defendant violated his rights under state law and

under the Fourteenth Amendment when they allegedly provided him inadequate

medical care between August 1-3, 2016. See id. at PageID #30. Otherwise,

Char’s statement of facts in the FAC is virtually identical to those in his original

Complaint.

      2
          Char explicitly alleged medical malpractice and negligence claims only.

                                                2
       Char alleges Dr. Gary failed to properly clean his wounds or give him a

tetanus shot when she treated him at QMC West on August 1, 2016, at or about

8:00 p.m., which allegedly resulted in sepsis and kidney failure.

       Char further claims that Jane Doe 1, who also treated Char at QMC West on

the evening of August 1, 2016, prescribed him a different type of insulin than the

type that he told her he normally used. Char alleges that, therefore, he did not

receive insulin shots twice a day as he required, “jeopardizing [his] health and

life.” Id., PageID #32.

       Char alleges that QMC West nurses Jane Does 1-10, who were allegedly

working at the main Honolulu Police Station between August 1-3, 2016, “refused

to let [him] eat breakfast, lunch, & dinner” for “about three days” because he was

“not able to use the wrong insulin” that Jane Doe 1 had prescribed. Id., PageID

#33.

       Char claims that QMC West Defendants denied him adequate medical care

in violation of the Fourteenth Amendment and that their actions constitute

intentional and negligent infliction of emotional distress (“IIED” and “NIED”)

under state law. Char seeks general, compensatory, and punitive damages and

costs and fees.




                                          3
                          II. STATUTORY SCREENING

      The court is required to conduct a pre-Answer screening of all prisoners’

pleadings pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(a). Byrd v. Phoenix

Police Dep’t, 885 F.3d 639, 641 (9th Cir. 2018). The court must dismiss a claim

or complaint that is frivolous, malicious, fails to state a claim for relief, or seeks

damages from defendants who are immune from suit. See Lopez v. Smith, 203

F.3d 1122, 1126-27 (9th Cir. 2000) (en banc); Rhodes v. Robinson, 621 F.3d 1002,

1004 (9th Cir. 2010).

      Screening under §§ 1915(e)(2) and 1915A(b) involves the same standard

that used under Federal Rule of Civil Procedure 12(b)(6). Watison v. Carter, 668

F.3d 1108, 1112 (9th Cir. 2012) (screening under § 1915(e)(2)); see also Wilhelm

v. Rotman, 680 F.3d 1113, 1121 (9th Cir. 2012) (screening under § 1915A).

Under Rule 12(b)(6), a complaint must “contain sufficient factual matter, accepted

as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (internal quotation marks omitted). “Threadbare recitals

of the elements of a cause of action, supported by mere conclusory statements, do

not suffice.” Id. The “mere possibility of misconduct” or an “unadorned, the

defendant-unlawfully-harmed me accusation” falls short of meeting this

plausibility standard. Id. at 678-79; see also Moss v. U.S. Secret Serv., 572 F.3d

                                            4
962, 969 (9th Cir. 2009).

      Pro se litigants’ pleadings must be liberally construed and all doubts should

be resolved in their favor. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010)

(citations omitted). Leave to amend must be granted if it appears the plaintiff can

correct the defects in the complaint. Lopez, 203 F.3d at 1130. If the complaint

cannot be saved by amendment, dismissal without leave to amend is appropriate.

Sylvia Landfield Tr. v. City of L.A., 729 F.3d 1189, 1196 (9th Cir. 2013).

                                III. DISCUSSION

      To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two

essential elements: (1) that a right secured by the Constitution or laws of the

United States was violated, and (2) that the alleged violation was committed by a

person acting under the color of state law. See West v. Atkins, 487 U.S. 42, 48

(1988). Additionally, a plaintiff must allege that he suffered a specific injury as a

result of a particular defendant’s conduct and an affirmative link between the

injury and the violation of his rights. See Monell v. Dep’t of Social Servs., 436

U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362, 371-72, 377 (1976).

A.    Color of State Law

      Private hospitals, doctors, and nurses are not generally considered state

actors amenable to suit under § 1983. See Briley v. California, 564 F.2d 849, 855-

                                          5
856 (9th Cir. 1977) (noting that “private hospitals and physicians have

consistently been dismissed from § 1983 actions for failing to come within the

color of state law requirement of this section”); see also Babchuk v. Indiana Univ.

Health, Inc., 809 F.3d 966, 970-71 (7th Cir. 2016). “[T]o show that a private

action is in fact state action, the plaintiff must show that there is a sufficiently

close nexus between the State and the challenged action of the regulated entity so

that the action of the latter may be fairly treated as that of the State itself.”

Grijalva v. Shalala, 152 F.3d 1115, 1119 (9th Cir. 1998) vacated on other

grounds by 526 U.S. 1096 (1999) (citations and quotation marks omitted); see also

West, 487 U.S. at 54 (holding that a doctor employed part-time by the state acted

under color of law when he treated inmates in a state prison); Chudacoff v. Univ.

Med. Ctr. of S. Nevada, 649 F.3d 1143, 1146, 1150 (9th Cir. 2011) (holding

county hospital’s medical committee members were state actors because the

hospital was a public entity and defendants’ authority flowed directly from the

state).

          Char alleges that Dr. Gary and Jane Doe 1 treated him at QMC West on or

about 8:00 p.m., August 1, 2016. But nothing in the FAC suggests that Dr. Gary

and Jane Doe 1 were acting under color of state law when they treated Char at

QMC West. Char fails to state a claim under § 1983 against Dr. Brandy and Jane

                                            6
Doe 1, and his federal claims against them are DISMISSED.3

       To the extent that Char raises a claim against QMC West itself, and this is

not evident in the FAC, he fails to show that it was acting under color of state law

and such claims are also DISMISSED.

B.     Official Capacity Claims

       Char alleges all QMC West Defendants acted in their official and individual

capacities. An “official-capacity suit is, in all respects other than name, to be

treated as a suit against the entity.” Kentucky v. Graham, 473 U.S. 159, 166

(1985); see also Brandon v. Holt, 469 U.S. 464, 471-72 (1985); Larez v. City of

L.A., 946 F.2d 630, 646 (9th Cir. 1991). Such a suit “is not a suit against the

official personally, for the real party in interest is the entity.” Graham, 473 U.S. at

166.

           Char does not name the Honolulu Police Department (“HPD”) or the City

and County of Honolulu (“Honolulu C&C”) as Defendants, or allege facts that

show QMC West’s connection or nexus to them. A local government entity such

as HPD or Honolulu C&C may not be sued under § 1983 for an injury inflicted

solely by their employees or, as presumably alleged here, their agents. Instead, it


       3
         Char says that Jane Does 1-10 treated him at the main Honolulu Police Station,
sufficiently suggesting a nexus between them and the State to allege that they were acting under
color of state law for the purposes of this Order.

                                                7
is only “when execution of a government’s policy or custom, whether made by its

lawmakers or by those whose edicts or acts may fairly be said to represent official

policy, inflicts the injury that the government as an entity is responsible under

§ 1983.” Monell, 436 U.S. at 694. Neither HPD nor Honolulu C&C (through any

alleged connection with QMC West) may be held liable for the actions of QMC

West Defendants unless “the action that is alleged to be unconstitutional

implements or executes a policy statement, ordinance, regulation, or decision

officially adopted or promulgated by that body’s officers,” or if the alleged

constitutional deprivation was “visited pursuant to a governmental ‘custom’ even

though such a custom has not received formal approval through the body’s official

decisionmaking channels.” Id. at 690-91.

      Char fails to allege any facts showing that any QMC West Defendant acted

pursuant to HPD or Honolulu C&C policy and procedures. Char’s claims against

all official capacity QMC West Defendants are DISMISSED.

C.    Fourteenth Amendment: Inadequate Medical Care

      Even if all QMC West Defendants were acting under color of state law,

Char must set forth facts that show:

      (i) [they] made an intentional decision with respect to the conditions
      under which the plaintiff was confined; (ii) those conditions put the
      plaintiff at substantial risk of suffering serious harm; (iii) [they] did

                                          8
      not take reasonable available measures to abate that risk, even though
      a reasonable official in the circumstances would have appreciated the
      high degree of risk involved¯making the consequences of [their]
      conduct obvious; and (iv) by not taking such measures, [they] caused
      . . . plaintiff’s injuries.

Gordon v. Cty. of Orange, 888 F.3d 1118, 1124-25 (9th Cir. 2018) (holding the

Fourteenth Amendment’s objective standard governs pretrial detainees’ medical

care claims and rejecting the Eighth Amendment’s subjective standard for such

claims); cf. Miranda v. Cty. of Lake, 900 F.3d 335, 352 (7th Cir. 2018) (adopting

the Second and Ninth Circuits’ conclusion that the Fourteenth Amendment’s

objective standard applies to pretrial detainees’ medical-care claims); Darnell v.

Pineiro, 849 F.3d 17, 34-35 (2d Cir. 2017) (same).

      The “‘mere lack of due care by a state official’ does not ‘deprive an

individual of life, liberty, or property under the Fourteenth Amendment.’” Castro

v. Cty. of L.A., 833 F.3d 1060, 1071 (9th Cir. 2016) (quoting Daniels v. Williams,

474 U.S. 327, 330-31 (1986) (holding that negligent conduct does not offend the

Due Process Clause)). That is, not “every claim by a prisoner that he has not

received adequate medical treatment states a violation of the [Constitution].”

Estelle v. Gamble, 429 U.S. 97, 105 (1976) (discussing deliberate indifference

under the Eighth Amendment’s subjective standard).

      The “inadvertent failure to provide adequate medical care cannot be said to

                                         9
constitute ‘an unnecessary and wanton infliction of pain’ or to be ‘repugnant to the

conscience of mankind.’” Id. at 105-06. Indifference to medical needs must be

substantial; inadequate treatment due to malpractice, or even gross negligence,

does not amount to a constitutional violation. Wood v. Housewright, 900 F.2d

1332, 1334 (9th Cir. 1990); see also Estelle, 429 U.S. at 106 (“Medical

malpractice does not become a constitutional violation merely because the victim

is a prisoner.”); cf. Wood, 900 F.2d at 1335 (holding a delay in medical treatment,

without a showing of resulting harm, is insufficient to support a deliberate

indifference violation); Shapley v. Nev. Bd. of State Prison Comm’rs, 766 F.2d

404, 407 (9th Cir. 1985). “Thus, the plaintiff must ‘prove more than negligence

but less than subjective intent¯something akin to reckless disregard.’” Gordon,

888 F.3d at 1125 (quoting Daniels, 474 U.S. at 330-31).

      From the bare facts alleged in the FAC, the court is unable to infer that Dr.

Gary, Jane Doe 1, or Jane Does 1-10 “purposefully, knowingly, or perhaps even

recklessly” denied Char adequate medical care, thus, objectively placing him at

substantial risk of suffering serious harm. Miranda, 900 F.3d at 353. First, Char’s

allegation that Dr. Gary failed to properly clean Char’s wounds and give Char a

tetanus shot, without more, does not show that she made an intentional decision or

acted in a manner that put him in substantial risk of serious harm. Without any

                                         10
further context ¯ such as the circumstances surrounding when Dr. Gary saw

Char, whether others saw him first, whether she provided instructions that were

not followed, or even whether he was alert and could relate his medical history to

her or others ¯ these facts accepted as true only suggest a lack of due care, that is,

negligence or medical malpractice.

      Similarly, Char’s brief and conclusory claim that Jane Doe 1 prescribed him

a different type of insulin than what he normally used, without more, does not

allow the plausible inference that she made an intentional decision to prescribe

Char the wrong insulin in reckless disregard of a substantial risk to his health, and

that she took no steps to abate a perceived risk. Char does not explain whether

Jane Doe 1 had the authority to prescribe him insulin or required supervision of a

physician to prescribe this drug. Nor does Char explain how the insulin she

prescribed differed from the type he usually received. That is, whether the brands

or dosages were different, whether one was ingested and the other was injected, or

why one type was medically preferable over another. Finally, Char does not allege

any adverse reactions that he had to the insulin Jane Doe 1 allegedly prescribed;

he does not say that he went into insulin shock or coma or detail other indications

that he suffered serious harm. Rather, Char’s claims suggest that he refused to

take the new prescription. To be clear, Char provides no facts from which the

                                          11
court can infer that Jane Doe 1 made a conscious decision to prescribe a medically

inferior type or ineffective dose of insulin, knowing that it might put Char at a

substantial risk of suffering serious harm, and then took no measures to abate that

risk, such as ensuring that he was medically monitored thereafter. Char says Jane

Doe 1 “jeopardiz[ed his] health and life,” but he asserts no facts showing that he

suffered any adverse consequences from the changed prescription. FAC, ECF No.

4, PageID #32. Again, these facts may support medical malpractice, negligence,

even gross negligence, but they are insufficient to support a constitutional

violation.

      Finally, Char’s claims against Jane Does 1-10, are similarly vague and

insufficient to state a claim. Char alleges that, Jane Does 1-10 “refused to let

[him] eat breakfast, lunch & dinner, because [he] was not able to use the wrong

insulin[,]” and that he was therefore denied food for three days. Id., PageID #33.

First, Char does not explain how he was denied food for three days if Jane Doe 1

prescribed the insulin at or about 8:00 p.m. on August 1, 2016, and Jane Does 1-10

were alleged to have been in charge of his food only until August 3, 2016. More

important, Char’s vague facts suggest that a medical decision to withhold his food

was made in response to his either receiving the incorrect insulin or refusing to

take the insulin that Jane Doe 1 had prescribed. The facts, however, only allow

                                         12
speculation regarding what Jane Does 1-10 did or did not do to violate Char’s

rights. “The sheer possibility that a defendant acted unlawfully is not sufficient,

and mere consistency with liability falls short of satisfying the plausibility

standard.” Watkins v. Tuolumne Cty. Jail, 2018 WL 502392, at *1 (E.D. Cal. Oct.

16, 2018) (citing Iqbal, 556 U.S. at 678 and Moss, 572 F.3d at 969).

       Char again fails to allege sufficient facts for the court to plausibly infer that

any QMC West Defendant violated his constitutional rights. The FAC is

DISMISSED for failure to state a colorable claim, with leave granted to amend, if

possible, to correct the noted deficiencies.4

                                IV. LEAVE TO AMEND

       Char may file an amended complaint on or before November 30, 2018,

2018, to cure the deficiencies in his FAC. If Char files an amended complaint, he

must comply with the Federal Rules of Civil Procedure and the Local Rules for the

United States District Court for the District of Hawaii. Local Rule 10.3 requires

that an amended complaint be complete in itself without reference to any prior

pleading. An amended complaint will supersede the preceding complaint. See

Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015);


       4
         If Char is unable to amend his claims against QMC West Defendants to plausibly state a
claim against them, the court will decline supplemental jurisdiction over his state law claims and
dismiss this action. See 28 U.S.C. § 1367(c)(3).

                                               13
LR99.7.10. An amended complaint must be short and plain, comply with Rule 8

of the Federal Rules of Civil Procedure, and be submitted on the court’s prisoner

civil rights form. Defendants not renamed and claims not realleged in an amended

complaint may be deemed voluntarily dismissed. See Lacey v. Maricopa Cty., 693

F.3d 896, 928 (9th Cir. 2012) (en banc).

                              V. 28 U.S.C. § 1915(g)

      If Char fails to file an amended complaint, or is unable to amend his claims

to cure their deficiencies, this dismissal may count as a “strike” under 28 U.S.C.

§ 1915(g). Under this “3-strikes” provision, a prisoner may not bring a civil action

or appeal a civil judgment in forma pauperis under 28 U.S.C. § 1915,

      if the prisoner has, on 3 or more prior occasions, while incarcerated or
      detained in any facility, brought an action or appeal in a court of the
      United States that was dismissed on the grounds that it is frivolous,
      malicious, or fails to state a claim upon which relief may be granted,
      unless the prisoner is under imminent danger of serious physical
      injury.

28 U.S.C. § 1915(g).

                               VI. CONCLUSION

      (1) Char’s first amended Complaint is DISMISSED. Char may file an

amended pleading that cures the deficiencies in his claims on or before November

30, 2018.


                                           14
         (2) If Char fails to timely file an amended pleading that cures the

deficiencies in his claims, this action will be automatically dismissed for failure to

state a claim, pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(a).

         (3) The Clerk of Court is DIRECTED to send Char a prisoner civil rights

complaint form so that he may properly amend his pleadings to comply with this

Order.

         IT IS SO ORDERED.

         DATED: Honolulu, Hawaii, November 1, 2018.




                                                   /s/ J. Michael Seabright
                                                  J. Michael Seabright
                                                  Chief United States District Judge




Char v. Queens Hosp., et al., No. 1:18 cv 00302 JMS RLP; Scrng ‘18 Char 18 302 jms (dsm FAC 14 A med. care, off. cap.)




                                                           15
